813 F.2d 403Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mattie C. SCOTT, Appellant,v.DEPARTMENT OF the NAVY, Secretary of the Navy, Appellees.
No. 85-1776.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1986.Decided Sept. 11, 1986.

Before WIDENER, HALL and ERVIN, Circuit Judges.
Mattie C. Scott, appellant pro se.
Robert H. Bickerton, Assistant United States Attorney, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order adopting the recommendation of the magistrate to enter summary judgment for the Secretary of the Navy in Mattie C. Scott's employment discrimination suit is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Scott v. Department of the Navy, C/A No. 83-1526 (D.S.C., June 18, 1985).


2
AFFIRMED.